Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/18/22.  Claims 1, 2, 4, and 5 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
Every amended claim introduces subject matter more specifically delineating the incentive and an amount of the incentive given to a user after evaluation of the danger response of said user in conjunction with the other claimed subject matter such as the danger estimation circuitry, response notification circuitry, response plan memory to store the plan of the response and response evaluation circuitry.  The prior art, particularly, the Kondo [JP2004-333550] reference, does discuss points towards a possible incentive; however, the varying amount is not found in said reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gersten [U.S. 10,540,877] monitors for danger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
2/18/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687